                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ABANTE ROOTER AND PLUMBING,
                                   7     INC.,                                             Case No. 18-cv-01762-KAW

                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     CAPITAL ADVANCE SOLUTIONS, LLC,
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This action was filed against Defendant Capital Advance Solutions, LLC on March 21,

                                  14   2018. (Dkt. No. 1.) An amended complaint was filed on June 11, 2018, which added Defendant

                                  15   Charles Betta. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, Plaintiff has 90

                                  16   days to complete service of the complaint and summons, such that June 10, 2018 was the last day

                                  17   to complete service on Defendant Capital Advance Solutions, LLC, and September 10, 2018 was

                                  18   the last day to complete service on Defendant Charles Betta. To date, no proof of service or

                                  19   Motion for Administrative Relief from the service deadline has been filed. The Case Management

                                  20   Conference (CMC), originally scheduled for June 19, 2018, has been repeatedly continued

                                  21   because Defendant had not been served.

                                  22          IT IS HEREBY ORDERED that by no later than December 7, 2018, Plaintiff shall show

                                  23   cause why this matter should not be dismissed for failure to comply with the deadline to complete

                                  24   service on Defendant or to file a Motion for Administrative Relief.

                                  25          IT IS SO ORDERED.

                                  26   Dated: November 29, 2018

                                  27                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  28                                                   United States Magistrate Judge
